In support of their motion the defendants, without denying that their photographs were erroneously admitted, assert that such admission "was harmless error because the total lack of evidence of similarity was so apparent that all reasonable men must agree that it had no tendency to show that the bay window involved *Page 396 
was not dangerous in character, i.e., the evidence erroneously admitted was so wholly lacking in evidentiary value that it is impossible for such evidence to have influenced the verdict in this case."
In support of their position the defendants cite Brito v. Company,79 N.H. 163. In that case an expert witness was allowed to testify as to several possible causes for the starting of a machine, although there was no evidence that it did start from any one of the enumerated causes. This was held to have been error, but harmless, because "the jury were expressly instructed that a verdict for the plaintiff must be based upon the evidence and not upon conjecture." No similar warning was given to the jury in the instant case and that distinguishes it from the Brito case. See also Hussey v. Railroad, 82 N.H. 236, 242; Brock v. Company, 83 N.H. 290, 292. Moreover, the Brito case is subject to the criticism that it was left for the jury to say whether the evidence was conjectural or not. This permitted them to give it probative value if they thought it had such value, and, in analysis, submitted to them an issue which was one of law.
The distinction shown above between the Brito case and the one before us is not merely one of form but goes to the heart of the matter. By admitting the photographs the court gave the jury to understand that they had probative force. They were told, by implication, that they might draw inferences from them. The lack of evidence of similarity made it conjectural whether the windows in the photographs were similar to the one on the defendants' building or not. In effect, therefore, the jury were told that evidence of possibilities was good evidence. Since this false impression was in no way corrected in the charge, and since it may well have influenced the jury in arriving at their verdict, the error cannot be regarded as harmless. In this case it cannot be said that "it is reasonably certain [that it] did not influence the jury, as reasonable triers of the facts, in favor of the successful party." Hoxie v. Walker, 75 N.H. 308, 314.
The fact that the jury were correctly instructed upon the standard of care required of the defendants does not render the admission of their evidence harmless. They were not told what evidence they were or were not to consider on that issue. Although they were given the proper standard, they were permitted to use incompetent evidence in applying that standard to the defendants' conduct. This constitutes the harmful error.
Former result affirmed.
BRANCH, J., did not sit: the others concurred. *Page 397